        2:20-cv-01358-BHH         Date Filed 04/08/20       Entry Number 1        Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION
                              CASE NUMBER: 2:20-cv-1358-BHH

GRAINGER RICKENBAKER,                            )
INDIVIDUALLY AND ON BEHALF OF                    )
ALL OTHERS SIMILARLY SITUATED                    )
                         Plaintiff,              )
                                                 )        CLASS ACTION COMPLAINT
v.                                               )         (JURY TRIAL DEMANDED)
                                                 )
DREXEL UNIVERSITY                                )
             Defendants.                         )
                                                 )
                                                 )

                                         I. INTRODUCTION

     1. Plaintiff Grainger Rickenbaker                 Rickenbaker ), individually and on behalf of

        all others similarly situated                       , brings this class action lawsuit against

        Drexel University                                                                other costs

        paid to Defendant for the 2020 Spring Semester.

     2. Specifically, as set forth more fully below, Plaintiff and the Putative Class members

        contracted with Defendant for certain services, and paid for those services in the form of

        tuition and other fees

        not delivered the services that the Putative Class contracted and paid for.

     3. As a result, the Putative Class is entitled to a refund on all tuition and fees for which

        Defendant has been unable to provide the contracted for services, facilities, access and/or

        opportunities.

                                              II. PARTIES

     4. Defendant Drexel University is an institution of higher learning located in Philadelphia,
   2:20-cv-01358-BHH         Date Filed 04/08/20       Entry Number 1        Page 2 of 9




   State of Pennsylvania.

5. Plaintiff Rickenbaker is an individual and a resident and citizen of the state of South

   Carolina.

                             III. JURISDICTION AND VENUE

6. This Court has jurisdiction over this action pursuant to the Class Action fairness Act

                            1332(d), because at least one class member is of diverse

   citizenship from one Defendant, there are more than 100 Class members, and the

   aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.

7. This Court has personal jurisdiction over Defendant because Defendant conducts

   business in South Carolina and has sufficient minimum contacts with South Carolina.

8. The Defendant has solicited students residing in South Carolina to attend their institution;

   has accepted money, including application and other fees, from students residing in South

   Carolina; has participated in college sports competitions and/or academic competitions in

   South Carolina; has websites accessible to students in South Carolina; has entered into

   contracts with South Carolina residents; and generally has minimum contacts in South

   Carolina sufficient to satisfy the Due Process Clauses of the South Carolina and United

   States Constitutions.

9. Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part of

   the events or omissions giving rise to the claims occurred in this District. Specifically,

   the contract that is the subject of this action was formed in this District.

                                          IV. FACTS

10. Plaintiff is enrolled as a full time student for the spring 2020 academic semester at
   2:20-cv-01358-BHH            Date Filed 04/08/20       Entry Number 1       Page 3 of 9




11. As a precondition for enrollment, Plaintiff was required to and did pay tuition, as did all

      members of the proposed Class.

12. There are hundreds, if not thousands, of institutions of higher learning in this country.

13. Many institutions of higher learning offer curriculum and instruction that is offered on a

      remote basis through online learning which do not provide for physical attendance by the

      students.

14.                                                     on curriculum.

15. Plaintiff and members of the Proposed Class did not choose to attend another institution

      of higher learning, but instead chose to attend                                              -

      person basis.

16. Defendant markets the on campus experience as a benefit of enrollment:




17. The tuition and fees for in person instruction                               are higher than

      tuition fees for other online institutions because such costs cover not just the academic

      instruction, but encompass an entirely different experience which includes but is not

      limited to:

         i.   Face to face interaction with professors, mentors, and peers;

        ii.   Access to facilities such as computer labs, study rooms, laboratories, libraries, etc;

       iii.   Student governance and student unions;

       iv.    Extra-curricular activities, groups, intramurals, etc;
   2:20-cv-01358-BHH          Date Filed 04/08/20          Entry Number 1   Page 4 of 9




       v.   Student art, cultures, and other activities;

     vi.    Social development and independence;

    vii.    Hands on learning and experimentation; and

   viii.    Networking and mentorship opportunities.

18. As a further precondition to enrollment, Plaintiff was required to and did pay additional

   mandatory fees in addition to tuition, as did all members of the proposed Class.

19. This mandatory fee, upon information and belief, is $2,405.

20. This additional fee was a required charge to cover the costs of opportunities and services

   that can only be made available to students while the students are physically present on

   campus. For example, attendance to athletic events, access to the wellness center and

   student center, on campus student activities, etc.

21. In addition to the tuition and mandatory fees, Defendant charges optional fees for other

   activities and services that can only benefit students while students are on campus.

   Examples include but are not limited to room and board, parking fees, intramural and

   extra-curricular fees, etc.

22. As a result of the COVID-19 pandemic, Defendant has suspended all in person on-

   campus activities, and has barred students from entering campus for the remainder of the

   spring semester.

23. Although Defendant is still offering some level of academic instruction via online

   classes, Plaintiff and members of the proposed Class have been and will be deprived of

   the benefits of on campus learning as set forth more fully above.

24. Moreover, the value of any degree issued on the basis of online or pass/fail classes will

   b
   2:20-cv-01358-BHH           Date Filed 04/08/20      Entry Number 1       Page 5 of 9




25. To date, Defendant has failed and continues to fail to refund any portion of Plaintiff and

                       spring 2020 tuition payment, or such refund has been inadequate.

26. Moreover, Plaintiff and members of the proposed Class have been and will be deprived

      of utilizing services for which they have already paid, such as room, board, access to

      campus facilities, parking, and other opportunities.

27. To date, Defendant has failed and continues to fail to adequately and fully refund

                                    fees for on campus services which Defendant is no longer

      providing.

                              V. CLASS ACTION ALLEGATION

28. Plaintiff brings this action on behalf of himself and as a class action, pursuant to the

      provisions of Rule 23 of the Federal Rules of Civil Procedure on behalf of the following

      Class:

               The Class:

               All students who are enrolled
               the 2020 academic year, and who have paid tuition, mandatory fees, or voluntary
               fees for privileg                                          failed to provide,
               and whose tuition and fees have not been refunded.

29.                                              -wide treatment is appropriate because Plaintiff

      can prove the elements of his claims on a class-wide basis using the same evidence as

      would be used to prove those elements in individual actions alleging the same claims.

30. This action has been brought and may be properly maintained on behalf of the Class

      proposed herein under Federal Rule of Civil Procedure 23.

               a. Numerosity: F. R. Civ. P. 23(a)(1)

31. The members of the Class are so numerous and geographically dispersed that individual

      joinder of all Class members is impracticable. Plaintiff is informed and believes there are
   2:20-cv-01358-BHH             Date Filed 04/08/20    Entry Number 1        Page 6 of 9




      thousands of members of the Class, the precise number being unknown to Plaintiff, but



      notified of the pendency of this action by recognized, Court-approved notice

      dissemination methods, which may include U.S. mail, electronic mail, internet postings,

      and/or published notice.

              b. Commonality and Predominance: Fed. R. Civ. P. 23(a)(2)

32. This action involves common questions of law and fact, which predominate over any

      questions affecting individual Class members, including, without limitation:

         i.   Whether Defendant accepted money from the putative Class members in

              exchange for the promise to provide services;

        ii.   Whether Defendant has provided the services for which the putative Class

              members contracted; and

       iii.   Whether the putative Class members are entitled to a refund for that portion of the

              tuition and fees that was contracted for services that Defendant has not provided.

              c. Typicality: Fed. R. Civ. P. 23(a)(3)

33.                                                           claims because, among other

      things, all Class members were similarly situated and were comparably injured through



              d. Adequacy: F. R. Civ. P. 23(a)(4)

34. Plaintiff is an adequate Class representative because his interests do not conflict with the

      interests of other members of the class he seeks to represent. Plaintiff has retained

      counsel competent and experienced in complex litigation; and Plaintiff intends to

                                                          sts will be fairly and adequately
   2:20-cv-01358-BHH          Date Filed 04/08/20      Entry Number 1        Page 7 of 9




   protected by Plaintiff and his counsel.

             e. Superiority: F. R. Civ. P. 23(b)(3)

35. A class action is superior to any other available means for the fair and efficient

   adjudication of this controversy, and no unusual difficulties are likely to be encountered

   in the management of this class action. The damages or other financial detriment

   suffered by Plaintiff and other Class members are relatively small compared to the

   burden and expense that would be required to individually litigate their claims against

   Defendant, so it would be impracticable for members of the Class to individually seek



36. Even if Class members could afford individual litigation, the Court system likely could

   not. Individualized litigation creates a potential for inconsistent or contradictory

   judgments, and increases the delay and expense to all parties and the court system. By

   contrast, the class action device presents far fewer management difficulties and provides

   the benefits of single adjudication, economy of scale, comprehensive supervision by a

   single court, and finality of the litigation.

                 VI. FOR A FIRST COLLECTIVE CAUSE OF ACTION
                               (Breach of Contract)

37. Plaintiff incorporates by reference all preceding allegations as though fully set forth

   herein.

38. Plaintiff brings this count on behalf of himself and the Class.

39. Through the admission agreement and payment of tuition and fees, Plaintiff and the Class

   members entered into a binding contract with Defendant.

40. As part of the contract, and in exchange for the aforementioned consideration, the

   Defendant promised to provide certain services, all as set forth in Section IV above.
   2:20-cv-01358-BHH            Date Filed 04/08/20       Entry Number 1        Page 8 of 9




41. The Defendant has failed to provide those services and has otherwise not performed

      under the contract as set forth above.

42. The Plaintiff and the class members have suffered damage as a direct and proximate

                                                                         deprived of the

      experience and services to which they were promised and for which they have already

      paid.

43.                                                                                      are

      entitled to damages, to be decided by the trier of fact in this action, to include but not be

      limited to reimbursement of certain tuition, fees, and other expenses that were collected

      by Defendant for services that Defendant has failed to deliver.

                VII.   FOR A SECOND COLLECTIVE CAUSE OF ACTION
                                   (Unjust Enrichment)

44. Plaintiff incorporates by reference all preceding allegations as though fully set forth

      herein.

45. Plaintiff brings this action on behalf of himself and the Class.

46. Plaintiff and members of the Class conferred a benefit on Defendant by, inter alia, paying

      tuition and other fees in exchange for certain services and promises.

47. Defendant has realized this benefit by accepting such payment.

48. Defendant has retained this benefit, even though Defendant has failed to provide the



      circumstances.

49. Defendant should be required to disgorge this unjust enrichment.

WHEREFORE, Plaintiff, individually and on behalf of members of the Class, prays for
       2:20-cv-01358-BHH          Date Filed 04/08/20       Entry Number 1        Page 9 of 9




Counsel; together with judgment against Defendant for an amount to be ascertained by the jury

at the trial of this action, for all damages, for the cost and disbursements of this action, both pre-

judgment and post-                                 fees, and for such other and further relief, in law

or in equity, as this Court may deem just and proper.




                                               Respectfully Submitted,

                                               ANASTOPOULO LAW FIRM, LLC

                                       BY __/s/ Eric M. Poulin                _
                                             Eric M. Poulin
                                             Fed ID Number: 11251
                                             Roy T. Willey, IV
                                             Fed ID Number: 11664
                                             32 Ann Street
                                             Charleston, SC 29403
                                             (843) 614-8888

                                               ATTORNEYS FOR PLAINTIFF(S)

Charleston, South Carolina
April 8, 2020
